Citation Nr: 1202093	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for a right shoulder disability.

2.  Entitlement to an evaluation greater than 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1954 to March 1962.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran and his spouse testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in May 2010.  In July 2010, the Board remanded these claims to the RO for additional action.

The Board again REMANDS these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In July 2010, the Board remanded the claims for increased evaluations for right shoulder and left ankle disabilities to the RO for the purpose of affording the Veteran a VA examination, during which an examiner was to discuss the severity of the Veteran's right shoulder and left ankle disabilities.  The Board, in part, explained that, according to the Veteran's hearing testimony regarding his use of a wheelchair and crutches and medical evidence showing that he also used a cane, it appeared that the Veteran's ankle disability was progressively worsening.  The Board thus requested, in part, that the examiner indicate whether the Veteran had moderate or marked limitation of motion of that ankle.  The Board also requested the examiner to discuss the impact of the left ankle and right shoulder disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  

On remand, the RO afforded the Veteran the examination, as instructed, but the examiner who conducted that examination did not comply fully with the Board's requests.  More specifically, he noted that the Veteran ambulated in a wheelchair and had a highly antalgic gait when transferring from the wheelchair to the examination table (required forearm crutches) and limitation of dorsiflexion of the left ankle from 0 to 10 degrees (normal being 0 to 20 degrees).  He did not, however, characterize the limitation as moderate or marked.  In addition, he found that both the left ankle disability and right shoulder disability rendered the Veteran unemployable in his last position as a tow truck driver.  He did not address whether the disabilities rendered the Veteran unemployable in general, or unable to secure or follow a substantially gainful occupation.   

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, based on the reasons noted above, the examination report is deficient and must be returned for more comprehensive opinions.  

In addition, during the August 2010 VA examination, the Veteran reported that he experienced incapacitating flare-ups of left ankle and right shoulder symptomatology, which necessitated self-imposed bed rest for one-hour periods.  The examiner found that the Veteran had increased left ankle and right shoulder pain on repetitive use, but no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner did not address whether there was additional motion loss during the reported flare-ups.  Such an opinion is critical because any such loss during flare-ups might reflect marked, rather than moderate limitation of motion of the left ankle, or constitute ankylosis of the left ankle and/or right shoulder, findings warranting increased evaluations under pertinent diagnostic codes.  

Finally, in its prior Remand, the Board explained that the Veteran had raised a claim for a total disability evaluation based on individual unemployability, a component of the claims on appeal.  The RO did not consider this claim on remand.

This case is therefore REMANDED for the following action:

1.  Return the report of the August 2010 examination to the same examiner for an addendum report, which answers the following questions with supporting rationale: 

a) During the Veteran's reported flare-ups of left ankle and right shoulder symptomatology, does the Veteran have additional functional loss (loss of motion beyond that which is observed clinically) due to pain, reduced or excessive excursion, decreased strength, speed or endurance and, if so, what is the degree of the loss?  

b) Is the loss of motion of the Veteran's left ankle, including during flare-ups, moderate or marked, or sufficient to constitute ankylosis?

c) Is the loss of motion of the Veteran's right shoulder, including during flare-ups, sufficient to constitute unfavorable ankylosis?

d) Does the Veteran's left ankle disability and/or right shoulder disability preclude the Veteran from securing or following a substantially gainful occupation (not limited to his former position as a tow truck driver)?

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate the claims, including the inextricably intertwined question of whether the Veteran is entitled to a total disability evaluation based on individual unemployability, based on all of the evidence of record.   If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  In addition, as these claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), they necessitate expedited handling.


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


